Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 1 of 31

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 2 of 31

T2/12/2018 16:25 26038382466 J&R PAGE 81

STATEMENT OF JOHN REY/PRESIDENT OF J & R REY ELECTRIC INC, Co.

Attached are copies of payments made to First Keystone on behalf of Siemens. | was
directed by Mr. Robert Solomon that when I received my mark-up payment for my
invoicing of equipment furnished to the project at 26Ward12E; he would then issue me
an invoice for payments that were to be retumed to Siemens, When I received these
invoices, which are attached, I would then write a check to First Keystone for the amoum
requested by Siemens. Mr. Solomon stated to me that I had no choice in this matter.

John Rey/President
J & R Rey Electric Co. Inc.

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 3 of 31

0605

J&R PAY
36, 160.00

$7,880.00

$22,240.00

$6,000.00

$42,280.00

JOB #

O805
O6O5
O605
O605
O805
O605
O605
0605
O605
0605

FIRST KEYSTONE ACCOUNT
INV # AMOUNT VENDORICK DATE FK PAY

O605-01 $327,000.00 10174 10/19/07

O605-01A $26,160.00 10475 10/19/07 $20,000.00

0605-02 $436,000.00 10259 12/4/07

O605-02A $34,880.00 10260 12/6/07 $27,000.00

0605-03 $234,000.00 10377 2/5/08

O605-03A $18,720.00 10378 2/5/08

0605-04 $719,000.00 10383 2/11/08

O805-04A = $57,520.00 10338 2/11/08 $54,000.00

O605-05 $200,000.00 10462 3/24/08

O605-O5A $16,000.00 10463 3/24/08 $10,000.00
311 7,000.00

OrP TOT
$268,160.00
$34,880.00
$16,726.00
$57,520.00

$16,000.00

$153,280.00

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 4 of 31

J & R REY ELECTRIC Invoice No. 0605-001

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer
Name SCHLESINGER-SIEMENS ELEC. LLC Date 10/11/07
Address 5889 57 STREET Location 626 WARD
City MASPETH State NY ZIP 11378 Requisition 0605-001
Phone (347) 689-1700 JOB # Q605
Description Total Pay
16322 ERANSFORMERS FOR UNIT SUBSTATION
DRAWINGS, WITNESSED FACTORY TEST, MV
SWITCH AND TRANSFORMER $327,000.00
NO TAX (SEE ATTACHED TAX EXEMPT CERTIFICATE)
I .
AL /Cle lor
SubTotai $327,000.00
Payment Details
@
Oo OVER HEAD
oO TOTAL | $327,000.00
_ es Use Only

 

 

 

Insert Fine Print Here

 

 

insert Farewell Statement Here

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 5 of 31

 

“- SB ~

HOWE SAWhsg

"t20000¢20%

Hd TOP Onli

 

 

JO

 

 

 

 

 

 

 

 

 

 

NOTLYWOLOW ASUANG SNEWAIS SHI OL
y 7 OIMLOATS ATU ure AWd
OD°O00'LZEse+e$ BLTOT LOOZ ‘61 38qojD0
LNNOWY ‘ON HOSHOD 210
S3US5 CU pue SsxeTTop puesnoy4 usdias-Ajuem] pezpuny STU Leteaeerreeenacege 1AB,
BZELL AN ‘HISdS VW
JA3SHLS WLS §RaS
ico DEALS CEVA OZ
Pi TO T uz “ya ties een tetra ‘INI SHOLIVYLNOS TWOIMLOa Tg YAONIST THOS
| |
. . Yd3eghninn : ab
oo'ooeze | Oo"oo0LzE =. ( STWLOL} = PLOT Syoseg £0/61/0T © yay
|
|
00‘O00zzE O0O°O00LzE @ZE9T GUWM HL9% TOO-SO9G LO/TT/01
|
_BONVIva i NOWONdaa ANNOWY SSIOANI NOLLdH9S30 ‘OWN SDIOANT aiva
, QZEbl AN ‘HigdSvw
£TOT “ON SHOLOVHILNOS TWOIMLIT1a YADNISINHOS

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 6 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J & R REY ELECTRIC invoice No. 0605-0014
44-11 85 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466
Customer
Name SCHLESINGER-SIEMENS ELEC. LLC Date 40/11/07
Address 58-89 57 STREET Location 626 WARD
City MASPETH State NY ZIP 11378 Requisition 060500714
Phone (347) 689-1700 JOB # O605
Description Total Pay
16322 ERANSFORMERS FOR UNIT SUBSTATION
DRAWINGS, WITNESSED FACTORY TEST, MV
SWITCH AND TRANSFORMER
PROFIT AND OVERHEAD $26,160.00
t ; : —
ye |e J0175
SubTotal $26,160.00
Payment Details
O
O TOTAL $26, 160.00
[Office Use Only 7

 

 

 

lnsert Fine Print Here

 

 

Insert Farewell Statement Here

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 7 of 31

 

=m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOE 2SA 94g 'P20000%2 ON 54108 Om ’
= Lis 4
CLETL AN ‘RarSdoom wt
DAGNLS HLILA ALXIS Ti-bP BHA OL
g OIMLIATY AU BPP AVd
OO*OOT OZaaaned SLIOT LOOZ ‘02 Taqoqa9
LNNOWY ‘ON 393 ava
$4ua5 ou pue STeTTOp Aqxts paipuny aua Puesnoyy XTS-AQUOML aaa aneannannnen 7 AB,
QZELL AN 'HLAdS VAN
JASMLS UiZg 68-85
Wl) BATT aan CVA 92
m oe RR RE GR moa wan “INI SYOLOVYLNOD WIYLIA1 YAONISZIHOS
| ZL TO T a 3SVHO
00 °a9T9Z 00*09T92 ( STviOL SLTOT Caan Lo/ozvot ¢ yah
| I
| |
|
! |
. : i
00°09 TS92 0O°'O09T9z SUaNdO4 SNWH ce€9Tt wioo-sodio LO/TT/OT
____ SONVIve NOLOndaG | LNNOWY S5IOANI NOLdidoSsaa ‘ON BOIOANT | 3ivd
1 SLE AN ‘HISaSuW
i/ TAT ‘ONE SHOLOVYLNOS TWORLLIT Ta AONISA HOR

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 8 of 31

FIRST KEYSTONE CONSULTANTS, INC.
1629 5.E. Baliantrae Boulevard Port St. Lucie, FL 34942
P: 772.398.1528 F: 772.398.1547 E-MAIL: -: Ape gio pd

October 15, 2007 Invoice # 6740

J&R Rey Electric
44-11 65 Street
Woodside, NY 11377

INVOICE

For estimating services JFK $20,000.00

Net amount due $20,000.00

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 9 of 31

 

 

 

a =. Pe ad seta as eo, mea Ti St eet a een SRT pee “24
A
4X 8 Mey Electrical Contractors, 3c,

4 Erin Court

Norah, (fF D6054 san, C Bi RTP 02

| | ~ tel Me poltans A =
HY F0E ey.
| -

 

Sa

ann _ _—
(|

~ HIA 41 Skoocacy

Wachowas Bank, NLA,
wachovia cam

ree ICT

  

 

 

ES WACHOVIA.

 

 

 

 

 

 

 

 

 

 

THES CMLL Lg Oe Para Oe ORD COUN OL

|

 

 

   

; wOODOS? b2 1:02h40% 2082 20000210748 290 "D002 COUOs" |
he sommes + eos, 22 surg 22s eee “ene oa RE a RY RR Re, me ee eee we = wo d
| + ®
a *
B .
e *
te a D
mi ra #342
. 3 zegess
. Q jad auEez i
, 7 Xo 820 823
BAK OF GER ICALNA ERT gx “es
ee ~ 5 38” ‘
tn - .
eore g |

Account Date Amount Serial Number Sequence Status

OOOCO2C00011 074829. S200 Fe $20,000.00-. ~-000000000005712-n0000000001654255530"” Pésieéd llems

Wachovia certifies that the above image ts a true and exact copy of
the original item issued by the named customer, and was produced from original
data stored in the archives of Wachovia, ils predecessors or successors.

Page 3

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 10 of 31

J & R REY ELECTRIC Invoice No. 0605-002

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2468

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Name § SCHLESINGER-SIEMENS ELEC. LLC Date 41/16/07
Address 58-89 57STREET Location 626 WARD
City MASPETH StateNY ZIP 11378 Requisition 0605-002
Phone JOB # 0605
Description Total Pay
16360 LV SWGR FOR UNIT SUBSTATION
DRAWINGS/PR $53,000.00
WITNESSED FACTORY TEST/PR $13,000.00
DIGESTER UNIT SUBSTATION/PR $350,000.00
16441 LV PANELS
PP/PR $2,000.00
PP-LIPR $2,000.00
PP-H/PR $2,000.00
LP/PR $2,000.00
IP-24/PR $2,000.00
LP-24/PR $2,000.00
SCR-PNL/PR $2,000.00
LP-AER/PR BL CL [Od 5 a $2,000.00
IP-FSTIPR $2,000.00
LP-FST/PR $2,000.00
NO TAX (SEE ATTACHED TAX EXEMPT CERTIFICATE)
SubTotal $436,000.00
Payment Details
@
O
oO TOTAL $436,000.00
Office Use Only -
ee a

 

 

 

 

 

 

 
1 of 31
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 1

 

HOW ASA gee “t2 0000820" "HS520%9

all

a

40
NOTLYNOLOY ADYENT SNAWATS SALOL
¥ OTYLOITY Add yar AVel
OC°000'9Ebasaad 6SZ0l L002 ‘9 Taquasag
innowy ‘ON 4OaH ava

SJUa5 ou puP SIeTTOp PUESnoy4 XTsS-AQITy3 Peapuny TRODR AERA R REAR REE Ea tAeg

BZELL AN ‘HISdSWW

L3SHLS Ws 6o-g¢

WOT BERLE nad Ouyvm gz
6SZOL oz £100) WHOA MBN HYOA M3N
ah

wN (weg SEN undo War “ONI SYOLOVYELNOD T

VoMLo3a1g YAONISSTIHOS
-——-——

 

  

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 12 of 31

J&R REY ELECTRIC Invoice No. 0605-002A

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

 

INVOICE

l

 

Customer
Name SCHLESINGER-SIEMENS ELEC. LLC Date 41/16/07
Address 58-89 57STREET Location k26 WARD
City MASPETH State NY ZIP 11378 Requisition 0605-002A
Phone JOB # 0605

 

 

 

Description Total Pay

16360 LV SWGR FOR UNIT SUBSTATION

DRAWINGS/PR

WITNESSED FACTORY TEST/PR

DIGESTER UNIT SUBSTATION/PR
16441 LV PANELS

PP/PR

PP-UPR

PP-H/PR

LP/PR

IP-24/PR

LP-24/PR

earner = (L/L JO RCO
| IP-FST/PR
LP-FST/PR

 

 

PROFIT AND OVERHEAD $34,880.00
SubTotal $34,880.00

 

 

 

 

Payment Details

@
O
oO TOTAL $34,880.00

 

 

 

 

 

 

 

 

Office Use Only

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 13 of 31

MOMS Re, “t2 00002 O8 wO920t Da
LLETI AN ‘aq TSaoom ye
DARHLS HLdlTa ALXIS Tt-pPeP 3Hi OL
y DIULIGIA ADY user AWd
OO°O8B8 ‘bE sasrexS O9ZOT LOO *9 Aaqusezaq
ANNGHY ‘ON WOSHD aivd
SJUS5 Ou pue sreT{op Ayqybta Pezpuny 4yhte puesnoyy INOJ-ARATULaseesgnngae 1AB
BZELL AN ‘HLSdSVIN
JZSMLS 1/5 SES
: Wea ESOL MUA GUyM 82
0 9g 7 ¢ t BE PN eee Dee oa tan “ON! SYOLOVELLNOS TIVOINLOATS YSONISSITIHOS
ta - SSvHo
- re ~. - ~ oa 7 i ay 6S MSSHAN Te “aya
 2eropere pproeare QC SMOL} oszoT. (Nain Lo/ao/et  aats
|
|
I i
! |
! i |
| |
OO°O8B8PE | OO°OBBFE | We00-S090 FO/9T/IT
} i ‘
RR TT ge ee ete cee econ ae neha ete oe ee ce pein ecco weneeiab ccees
_ -BONWIVAa uo NOUSNGSG | INNOWY BDI0ANI NOLLdwOSsa ‘ON SDIOANI ava
BLELL AN “HLSW oO
0 g C 0 T ‘ON! SHOLOVHLNOD TWOIML99 1a HAONISATHOS

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 14 of 31

9 FIRST KEYSTONE CONSULTANTS, INC.

1629 §.E. Ballsntrae Boulevard Port St. Lucie, FL 34952
P: 772.398.1528 F: 772.398.1547 E-MAIL: rrnas@pol.com

December 6, 2007 Invoice # 0750

J&R Rey Electric
44-11 65 Street
Woodside, NY 11377

INVOICE

For estimating services JFK, $27,000.00
Brooklhayen National Lab, 31” Street

Net amount due $27,000.00

ACL 582¢ (2-15)

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 15 of 31

 

 

   

 

  
     

       

 

     

~ nn” ae = =* on oT maa es 2 ar EL a
. 5836

| 4X B Rey Electrical Contractors, Jue.

s 2 $ Erin Court .
= Norwalk, Cf 05034 10.
33° PAY

By) Be, at kb gate 8 Q7a¢0

AW vio DOLLARS {| SS

 

 

Thet OM Oa 9 CELVERED J Om Paring On PR ACCDUTS La FD hag ow
O0O00:'

POOO05H835" 02bbOd s08 20000 240 7h 290 “000 2?

- 8 eee c= am
oo. Rad

 
  

mae

eee

a
: wu 2
: t. a
Z nd — 4
: -= 2 o i
~ ‘ m~
us dg 9 2
roy Guy 4
= oO nea
$25 gnco
- maging & = )
Soo eZsa
1’ tse BOs =: 4G
“89 §sla
BAK OF AEP ICAKA RT m Fea eB
Wol100 354 £6223 94 Py ~ = Bo
o1/e3/44 5 a”
Hilario ies
Buf voigihs s
0
Wachovia Bank, a division of
Wells Fargo Bank. NA
Accaunt Date ” Amount Serial Number Sequence Stalus

 

c0d00200001 1674829 1/3/2008 $27,000.00 000000000005836 00000000000353267130 Posted Items

 

Wachovia certifies that the above image is a true and exact copy of
the original item issued by the named customer, and was produced from original
data stored in the archives of Wachovia. its predecessors or successors.

Page }

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 16 of 31

J & R REY ELECTRIC lavoice No. 0605-003

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)B38-2466

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Name  SCHLESINGER-SIEMENS ELEC. LLC Date 12408
Address 58-89 457STREET Location 626 WARD _
City MASPETH State NY ZIP 41378 Requisition 0805-003
Phone JOB # 0605 _ __
| Description Total Pay
UPSS
2 3.0 KVA, 120/208 VAC IN, 120/208 VAC OPR $24,000.00
2 1.5 KVA, 120 VAC iN, 120 VAC OUT $19,000.00
| 16496 TRANSFER SWITCHES
1 400A, 480V $25,000.00
2 1G0A, 480V $11,000.00
4 TOA, 480V $8,000.00
STANDARD EQUIPMENT
1 15 KVA TRANSFORMER 480-120/208 $15,000.00
2 30 KVA TRANSFORMER 480-120/208 $25,000.00
2 100A ENCLOSED BREAKER $2,000.00
‘NO TAX (SEE ATTACHED TAX EXEMPT CERTIFICATE)
SubTotal $234,000.00
Payment Detaiis
@ |
6 -—
O Yy Mh 103 TT TOTAL $234,000.00
ee Use Only :

 

 

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 17 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SINGER ELECTRICAL CONTRACTORS INU.
_ bemneamene ac oa LUST /
DATE INVOICE ND. DESCRIPTION i__ INVOICE AMOUNT DEDUCTION BALANCE
! _.
1/24/08 0605-003 EQUIPMENT j 234000.00 ° 234000.00
on
€ |
| i |
| !
|
p |
|
% \ \ ; ~
re ) 2/05/08 Exec. 10377 | TOTALS > 234000.00 | | 234000.00
SCHLESINGER ELECTRICAL CONTRACTORS INC. NEW YORK. NEW vOrue +0017 210
26 WARD weird chase. com
58-89 57th STREET
MASPETH, NY 41378
Pay: Ate ett R hE ETS hundred thirty-four thousand dollars and no cents
BATE CHECK NO. AMOUNT
February 5, 2008 10377 $****234, 000.00
PAY J&R REY ELECTRIC ¢ a
orote SIEMENS ENERGY AUTOMATION
OF SB
Lite 4. ”
JZ —
"OLOI77" 8O2L0000e4r TLE? S 27400

 

6s ates

 
  

Customer

Name

Case 1:12-cv-01466-ALC Document 36-15

J&R REY ELECTRIC

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

Filed 08/26/19 Page 18 of 31

Invoice No. 0605-0034

ed

INVOICE

 

SCHLESINGER-SIEMENS ELEC. LLC

Address 58-89 57STREET

City

Phone

MASPETH

State NY ZIP 11378

1/24/08
26 WARD
0605-003A

Date
Location
Requisition
JOB #

 

 

Description

 

& hw

NON ww

 

UPSS

3.0 KVA, 120/208 VAC IN, 120/208 VAC OPR
1.5 KVA, 120 VAC IN, 120 VAC OUT
16496 TRANSFER SWITCHES

400A, 480V

100A, 4B80V

70A, 480V

STANDARD EQUIPMENT

15 KVA TRANSFORMER 480-120/208
30 KVA TRANSFORMER 480-120/208
1004 ENCLOSED BREAKER

 

PROFIT AND OVERHEAD

 

$18,720.00

 

 

Payment Details

)
° Di (Ch 10378

 

 

 

SubTotal $18,720.00

 

 

 

 

 

TOTAL $18,720.00

 

 

 

es Use Only

 

 

 
 

31
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 19 of

 

 

 

 

 

 

 

mONee SeaNe iT? OOO0t2 On Bee OR Oa
a b LLETT AN ‘gaTsaoom 0
TAIMLS HLAIA ALXIS 1t-pp 3H OL
¥ JIYLOSIT AgdH wee AVd
tT
O0°OZL’BTaneenS BLEQT 8002 ‘S Azenzqag
LNNOWY ‘ON WOSHS Alva
§]ua> ou pues SIeTTOp Aquam3 Petpuny usaas puesnoyj USO OT Ue ana nat eanea ne :Apg
BZELL AN 'HISdSVW
JS35HLS WZS 6g-9¢
acne OUYM 92
Q Z EQ T ae. CEN RR ae eA MN ‘INI SYOLOVELNOD WIML93A13 YAONISATIHDS
. aSvHS
00" OzLaT OO'OzL9aT ( sw04 | BLEOT (oan, 80/S0/2 yoaNe
woe a ne . oA oaks 80/8 -. a
P|
i | |
i : }
' j i
! |
|
|
i { |
! | |
00°OZLaT ' O0'ozet | CVSHYZAO ¥ LIGOUd WEDO-S090 g0/pz/t
i |
~3onvive  NouoAaE To NOW ADIOAN TT nowanossa gy ASIAN“  Bliva
QLELL AN’ HLadsvrt
8/ £0 T ON! SHOLOVEUNGD TW3NL9373 NEONISTIHDS

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 20 of 31

   
   

J&R REY ELECTRIC

44-11 65 STREET
WOODSIDE, NY 11377
(846)210-7205 fax (203)838-2466

Invoice No. 6605-004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Name § SCHLESINGER-SIEMENS ELEC. LLC (Date 1/31/08
Address 5889 57STREET Location 626 WARD”
City MASPETH StateNY ZIP 11378 —s|'| Requisition 0605-004.
Phone | JOB # O605 oO
Qty Description Total Pay
16322 TRANSFORMERS FOR UNIT SUBSTATION
1 ITEM #7 O&M MANUALS $5,000.00
16330 LV SWGR UNIT SUBSTATION
1 ITEM #16 O&M MANUALS $5,000.00
ITEM #18 SPARE PARTS $10,000.00
16482 MOTOR CONTROL CENTERS
ITEM #20 DRAWINGS $113,000.00
ITEM #23 WITNESSED FACTORY TEST $20,000.00
ITEM #25 O&M MANUALS $5,000.00
ITEM #28 MCC-22 $356,000.00 |
ITEM #29 MCC-23 $200,000.00
| 16496 TRANSFER SWITCHES
ITEM #64 O&M MANUALS $5,000.00
NO TAX (SEE ATTACHED TAX EXEMPT CERTIFICATE)
| RL/OL (0 383
SubTotal $719,000.00
Payment Details re |
oO
oO TOTAL $719,000.00
Office Use Only

 

 

 

 

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 21 of 31

 

 

 

WOd2 St Deh se 20DO00t2 Or wERPEO? Om
ZL
vr a .
“ NOILYNOLOY ADUANA SNAWGIS SHO:
g 8 OIYLDATA AGY HVC Ad
OO°OOO’6TLexe+S EBENT g002 ‘TT Atenzqeag
Lanorny ‘ON ADSHD siva
SJUSD OU PUL SAPTTOP PUPSNOYQ UASISUTU POAPUNY USASSaxanyannenneeerecaanen IABP
SZEEL AN HLiSdSVW
£FSHLS WS G8 BS
Urco BERL OUWAA 9Z
¢ Cc 0 T Se “Sa bitageteip vebonar . “ON SHOLOVULNOD TYDINLOSTS YAONISSIHOS
. : : YagWwnN aiva
00 0006TL — 90'0006TL = STwLL«Ss«iBEOT«MBBANN,  gyttyz | atv
00° O006TL 00° 0006TL SaSO#80r ° PO0-SO90 B0/TE/T
BONY VE NOLLONGAG == LNNOWVADIOAN NOLLdI#OSad "ON SOIOANI alva
BZEtE AN ‘HLAdSVA
CREOT “ONT SHOLOVHLNOD TWOMLIATA HIONISTIHIS

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 22 of 31

J & R REY FLECTRIC Invoice No. 0605-004A

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

  
   

INVOICE =

 

Customer
Name § SCHLESINGER-SIEMENS ELEC. LLC Date 1/31/08
Address 58-89 57STREET Location '26 WARD
City MASPETH State NY ZIP 11378 Requisition 0605-0044
Phone JOB # O605

 

 

 

Qty Description Total Pay
16322 TRANSFORMERS FOR UNIT SUBSTATION
1 ITEM #7 O&M MANUALS

16330 LV SWGR UNIT SUBSTATION

1 ITEM #16 O&M MANUALS

ITEM #18 SPARE PARTS

16482 MOTOR CONTROL CENTERS

ITEM #20 DRAWINGS

ITEM #23 WITNESSED FACTORY TEST

ITEM #25 O&M MANUALS

ITEM #28 MCC-22

ITEM #29 MCC-23

16496 TRANSFER SWITCHES

| ITEM #64 O&M MANUALS

 

 

 

PROFIT AND OVERHEAD $57,520.00

PL-/ Ch 1/6268

 

 

 

SubTotal $57,520.00

 

Payment Detaiis

©

O
Oo TOTAL $57,520.00

 

 

 

 

 

 

 

Office Use Only

 

 

 

 

 

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 23 of 31

 

 

 

 

 

 

 

WOE 2 5A THe "t20000T2Z ON wWERE OT Dat
éLETT AN ‘3qrSsqcom 40
LASULS HLALI ALXIS T1-pp uagHO
gy QTIYLOATT AGM wep Ad
OO OZG LG away nd BR8EOT 8002 “TT Areniqay
LINMONY ‘ON 4OSHD alyvda
Sjues ou pue siPeTtop Ariuam4 Ppatpuny sATT puesnoyy UBASS~AQI Ac sannneenne tArg
QZELb AN ‘Hiadsviy
L35H5 US BE-89
WOO Des Avnas Guym 92
8SSot uz, “rH eon Wa “ONI 1 SUOLOWMINOD WORMLDA1S YS9DNISSIHOS
sep or ; . on pe on ote wae
00°02SLS | o00°OzSLs é (soi | ‘BBEOL \ yOBHa| BO/TT/E | 1OBHO-
i |
| !
|
'
| :
O0°"O¢SL5 OO°O@SzLS Sogo#sor WrOO0-S090 SO/TE/T
SONVWa _ NoWwonaad ANNOWY S3ICANT ~~ sag se

___ANNOWY 3 ie, NOWdHOSaC ee ae ON SOIOANI "Siva

QZEbk AN ‘HLadSyHy
B88E0T ‘OM SHOLOWNLNOD TWORLISTa YAONISaTHOS

 

 
as ‘j

Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 24 of 31

FIRST KEYSTONE CONSULTANTS, INC.

1629 S.E. Ballantrae Boulevard Port St Lucie, FL 34952
P: 772.398.1528 F: 772.398.1547 E-MAIL: rrnas@aolcom

February 1, 2008 Location: JFK and Misc.

J&R REY ELECTRICAL
44-11 65 Street
Woodside, NY 11377

For Estimating, Design and Business Services, as
Agreed $54,000.00

fa(Ch CO]
A-Ab-os

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 25 of 31

Me ee OTe = ee

 

 

ap eye 6021
< AX KR Rey Electrical Coutracters, Jue
3 z 4 Er Courl
“ Norwalk, Cf aay wy L brio:
@ Be / _— . pare LK Der “
3 a - tr bhhe- $A
4

"=. CORE ee EO A Se ie
'

  

 

 

 

 

 

 

~. w= tans A let

Utama on

|

an ae (i ‘
~s .|! !
ORE 7. I
r oo é neon eel vn i we —____} (
S Dae sie Beene Os j
Tes Dare fs Stay eres TR Far A= “eEarAlatsi cre dae ee eee ee ee aga. -—= FH] meee ee eee we j
"QODGEO @ir mwOchhOL LOS 20000130748 2918 “OOO 5400000. -
=“ 8. tei. 28. mom las Te 8 mee oe 27. MEAS 298 To as, ST 483. SE fe oe ee Soe °s. “SET les == a4
tof a
a fx &
rd nm
ra Pad Ba i z
—_ x
22 ¥F-o
3 Go gigs
ty na B0=%
Q mad
toa oS Qa
Zo BEES
2 Qo
o mite 8
. z 8 R
=z
oO
‘achovia Bank, a division of
Wella Fargo Bank, NA.
Account Date Amount serial Number Sequence Status
000002000011074829 2/22/2008 $54.000.00 acaoo00n0c06021 000068000005554063820 = Posted Items

 

Wachovia certifies that the above
the original item issued b
data stored in the archive

image ts a true and exact copy of
y the named customer, and was produced from original
5 of Wachovia, its predecessors or successors.

Page 1

 
   
   

Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 26 of 31

J&R REY ELECTRIC

44-71. 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

Inveice No. 0605-005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer
Name SCHLESINGER-SIEMENS ELEC. LLC Date 3/7/08
Address 5889 S57STREET Location h26 WARD
City MASPETH State NY ZiP 411378 Requisition 0605-005
Phone JOB # O6O5
Qty Description Total Pay
1 16482 MOTOR CONTROLS CENTERS $200,000.00
ITEM #30 MCC-24
NO TAX (SEE ATTACHED TAX EXEMPT CERTIFICATE)
AL/CL /04 62.
SubTotal $200,000.00
Payment Details
©
©
O TOTAL $200,000.00
Office Use Only

 

 

 

 

 

 

 

7,

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 27 of 31

 

    

 

 

 

 

 

 

HOWE SAIS “Pe o0o0ocot2 on tl? D450? Oat
dO
NOILYWOLDY ADUANA SNAWATS 3H OL
g 3 OINLOIIA Ady ure AWd
00°00000ZeanaS eObOT B002 ‘pe yore
ANNnOry ‘ON HOSHO iva
SiuUS> OU pUuPB SZETTOP pursnoyy Peztpuny OMLA LEAR TANS TREK AEE RRR R AEE EE fAeg
BZELL AN 'HLSdS¥W
4I334L5 45 §8-Es
1 C g tv 0 T RE “VN Huey Beaty ea “ON! SHOLOVELLNOD WOYLIA13 YSONISAIHOS
i - 38VHO
00° 000002 00000002 (swio1| Z9b0T ‘E— BO/be/e fy auWG
. meee beets ce _ \ Trt eh UN ef
|
|
|
|
|
00° 000002 00°O000002 DOW ZBP9T SO0-S090 Ba/LO/¢E
aonvive J _Netioness J INnGrVS5I0RN | ""~—~ joiuanbaaa'"—— ene a ONBOIOANT 7 SiG
QZEEL AN ‘HLadSwr
29rd L ‘ON SHOLOVULNOD TV9M.19373 HFONISTTHDS

 

 
   
  

Case 1:12-cv-01466-ALC Document 36-15

J&R REY ELECTRIC

44-11 65 STREET
WOODSIDE, NY 11377
(646)210-7205 fax (203)838-2466

Filed 08/26/19

Page 28 of 31

Invoice No. 0605-0054

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer
Name SCHLESINGER-SIEMENS ELEC. LLC Date 3/7/08
Address 5889 57STREET Location 626 WARD
City MASPETH State NY ZIP 11378 Requisition 0605-0054
Phone JOB # O605
Qty Description Total Pay
1 16482 MOTOR CONTROLS CENTERS
TEM #30 MCGC-24
PROFIT AND OVERHEAD $16,000.00
SubTotal 316,000.00
Payment Details
©
O
Oo TOTAL $16,000.00
Office Use Only

 

 

 

 

7

 

 

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 29 of 31

 

 

HOW? S Adhd

eto OCOOt2 0% wEIVOT Del

LLETT AN ‘FQISdCOM
LAGULS HLAII ALXIS Tt-pp
OIYLIGTS AGH Heer

OO°O00'STaxeexS EOPOT 8002 ‘be yorey

S4Us5 OU PUB SIeTTop PUESNOY NOOR TS RHEE RATE A ER EET HEAR ARERR EER RAE EMR

ANNOWY ‘ON HO3HO alva

B4EL AN ‘HLSdS¥W

30
uagHO
BHL OL
AWd

>Aeg

 

 

 

 

 

 

 

 

 

C9v0T

 

BZELL AN 'HI3G5vN
“ONT SHOLSWHLNOS TwontLoaTa YESNISTIHOS

ava '

LASYLS UZS Be-8S
Wo OSI ET AA CUyM 9z
Oe APNeg ofa pA Man “ON! SHOLOVYLNOD WOLDS Ta YAONISSTIHOS
ESP70T ‘ one :
pom : 7 / waann — F aivat
— eorooost 00°0009T (stioL] esrot oan) BO/ve/E / yaa |
| :
3 |
|
| | :
00°0003T 00°0009T J STOULNOS YOLOW Z28P9T wysoo~sdaq BO/LO/E
_. SONVIVE — a1 NOWONGRG_[ ~~ INROAVSSIORN | NOLAHOSSG — JON SOIGANT "Sve

 
Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19

FIRST KEYSTONE CONSULTANTS, INC.

1629 S.E. Ballantrae Boulevard Port St Luck, FL 34952
P: 772.398, 1528 F: 7713985547 E-MAIL: rrnavaiauleom

April 1, 2008 Location: JFK and Mise.

J&R REY ELECTRICAL
44-17 65 Street
Woodside, NY 11377

For Estimating, Design aod Business Services, 25
Agreed $10,000.00

YEL/CL 01 B+
4-4-08

Page 30 of 31

PRBEL

 

 
Se] WACHOVIA

Case 1:12-cv-01466-ALC Document 36-15 Filed 08/26/19 Page 31 of 31

| We Ro ce _ 6134
JX MR Rey Electrical Contractars, Inc.
4 Erin Cord

" Normals, Cf uGa3. .
: ts Gust onel yj 7 FIG 100.211
- PAY > ‘
on PA te Ae TR _ 1$/9 800.00 }

ee“
oh t ope
| wh ane be PR ; ——oottans @ Ee ff

*
o
-
feeb CHECH GS DEUWE HED FOR PATENT ON THE BCCONTS GED \ . aw

WOOOOE bj 18022203 b088 200001210748 291 “000 1.000000."

=. m= ee r =

 

Wachovia Bank, NLA.
wachowa.com

 

   

’

4

 
 
 

-”

 

 

 

 

 

u
+ ne 1-5 - ees we ee

 

 

LSLE
augers

W3HI1H13q

> OcorCeico
UWAAS

StOgt va |
‘AVE
JO BHCYO SHL OL AVd

10S 9s
L206003bbp
AINO USOIIg

 

ON! "SINVIINSNOD SN

Vachovia Bunk, a division of

Wells Fargo Bank, NA.

Account Date Amount Serial Number Sequence Status

G0000200001 1074829 4/9/2008 $710.000.50 000000000006134 00000000005653218280 Posted Itams

Wachovia certifies that the above image is a true and exact copy of
the original item issued by the named customer, and was produced fram original
data stored in the archives of Wachovia, its predecessors ar successors.

Page 1

 
